SENDER: COMPLETE THIS SECTION                            COMPLETE THIS SECTION ON DELIVEPY


• Complete (terns 1,2, and 3.                            A. Si'enaturs

• Print your name and address on the reverse                                                          • Agent
                                                         X                                            •   Addressee
  so that we can return the card to you.
• Attach this card to the back of the mallpiece,                         by                     C. Date of Delivery
  or on the front Ifspace permits.
1. Article Addressed to:                                 D. Isdelivery'SMtiSlftjlffefent
                                                                                 Iff     ftom Item 1? • Yes
                                                             IfYES, enter d^lveryaddress below;       •   No



 %rfi:                                           ^
AOS ^t^&£LeS, C{{
                                                     3. Service IVpa                        • PriorityManExpressiS
                                                     D AdultSignature                       • Registered Msl*"
                                                     • AdultSignature Reslrfcted OeSveiy    • Revered Mail Restricted
                                                     gCertrfled Msll«
      9590 9402 5819 0034 8123 06                      CertrfiedMailRastrtcted Delfvety     • Itsturn Receipt for
                                                     O Collect on Delivery                    Merchandise
2. Article Number (Transfer from service tebeO       • CoUecton Oelhery Restricted Delivery • Sfgnatuie ConrrrmsHanr**
                                                     •   Insured Mall                       • Signature Connrmallon
                                                     • Insured MallRestricted Delivery        Restricted Dellvecy
            00^0 Cdot 6^3^57^:3
PS Form3811, July 2015 PSN 7530-02-000-9053                                                Domestic ftetum Receipt
